DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.

Allowable Subject Matter
Claims 1-3, 7-27 (renumbered 1-24 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches or suggests “an apparatus for crossing a chronic total occlusion (CTO)” with “an intravascular imaging device on the distal portion of the extended body…a crossing member within a lumen in the extended body and configured to be pushed out of the exit port…to cross through the CTO within a true lumen of the vessel” with a spring-loaded catch that acts on a “pushable surface operably connected to the spring” that pivots around a central point to thereby push the crossing member axially relative to the extended body, out of the exit port and cross the CTO and other intervening limitations as in claim 1. The combination of these features permits true lumen CTO crossing in combination with intravascular imaging for aided precision and operational control.
Exemplary prior art to US 20130374967 to Pillai teaches a CTO crossing device with pullback spring as shown in Fig. 4B. However, Pillai does not also teach imaging and the spring-loading trigger is a different mode of operation than the claimed invention.
Exemplary prior art to US 20110264125 to Wilson teaches a spring-loaded CTO crossing device with latch trigger as in shown in Fig. 6E. However, Wilson also does not teach imaging and the spring-loaded trigger is a different mode of operation than the claimed invention.
While variations of spring-loaded mechanisms are known to one of ordinary skill in the art, it would be impermissible hindsight to modify the spring-loaded mechanisms known in the art as in Pillai and Wilson to achieve what is claimed because changing the mode of operation would also change the hand motions of the device operation (i.e. pushing versus flicking/lifting) which are not trivial during a surgical procedure and also would have implications on the material strength or force exerted by the CTO crossing member upon activation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799